Exhibit 10.2
$857,048,094
TRIP Rail Master Funding LLC
Secured Railcar Equipment Notes, Series 2011-1

                  Class   Principal Amount     Interest Rate  
Class A-1a
  $ 222,000,000       4.370 %
Class A-1b
  $ 125,451,930     1-Month LIBOR + 2.500 %
Class A-2
  $ 509,596,164       6.024 %

NOTE PURCHASE AGREEMENT
June 29, 2011
Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, N.Y. 10010-3629
Dear Sirs:
     1. Introductory. TRIP Rail Master Funding LLC, a special purpose Delaware
limited liability company (the “Issuer”) established as a direct wholly-owned
subsidiary of TRIP Rail Holdings LLC (“TRIP Holdings”) proposes, subject to the
terms and conditions stated herein, to issue and sell to Credit Suisse
Securities (USA) LLC (the “Initial Purchaser”) U.S.$222,000,000 principal amount
of its Series 2011-1 Class A-1a Secured Railcar Equipment Notes (the “Class A-1a
Notes”), U.S.$125,451,930 principal amount of its Series 2011-1 Class A-1b
Secured Railcar Equipment Notes (the “Class A-1b Notes”, and, together with the
Class A-1a Notes, the “Class A-1 Notes) and U.S.$509,596,164 of its
Series 2011-1 Class A-2 Secured Railcar Equipment Notes (the “Class A-2 Notes”,
and, together with the Class A-1 Notes, the “Offered Notes”) to be issued
pursuant to the Master Indenture (the “Master Indenture”), as supplemented by
the Series 2011-1 Supplement thereto (the “Series 2011-1 Supplemental
Indenture”, and, together with the Master Indenture, the "Indenture”), each to
be dated as of July 6, 2011, between the Issuer and Wilmington Trust Company as
indenture trustee (the “Trustee”). The United States Securities Act of 1933, as
amended, is herein referred to as the “Securities Act.” Capitalized terms used
but not defined herein shall have the meanings given to such terms in the
Offering Circular (as defined below).
     2. Representations and Warranties of the Issuer, TILC, TRIP Holdings and
TRIP Leasing. Each of the Issuer, Trinity Industries Leasing Company, a Delaware
corporation (“TILC”) on behalf of itself and as manager of each of the Issuer,
TRIP Holdings and TRIP Rail Leasing LLC (“TRIP Leasing”, a wholly-owned special
purpose finance subsidiary of TRIP Holdings), jointly and severally, represents
and warrants to, and agrees with, the Initial Purchaser that, as of the date
hereof (unless otherwise indicated below):

 



--------------------------------------------------------------------------------



 



          (a) The Issuer has prepared a preliminary offering circular dated
June 16, 2011, as supplemented by a supplement, dated June 20, 2011, and as
further supplemented by a supplement, dated June 27, 2011 (the “Preliminary
Offering Circular”), and the Issuer will prepare a final offering circular dated
the date hereof (the “Offering Circular”), in each case relating to the Offered
Notes to be offered by the Initial Purchaser. The preliminary offering circular
and the final offering circular, together with any General Use Issuer Free
Writing Communication (as hereinafter defined) and all amendments and
supplements to such documents, are hereinafter collectively referred to as the
“Offering Document”.
     The Offering Document at a particular time means the Offering Document in
the form actually amended or supplemented and issued at that time. “Final
Offering Document” means the Offering Document that discloses the offering price
and other final terms of the Offered Notes and is dated as of the date of this
Agreement (even if finalized and issued subsequent to the date of this
Agreement). “General Disclosure Package” means the Offering Document at the
Applicable Time (as hereinafter defined) considered together with the offering
price on the cover page of the Offering Circular and the statements under the
caption “Description of the Offered Notes and the Indenture” in the Offering
Circular. “Applicable Time” means 12:35 p.m. (New York time) on the date of this
Agreement. As of the date of this Agreement, the Final Offering Document does
not, and as of the Closing Date will not, include any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. At the Applicable Time
neither (i) the General Disclosure Package, nor (ii) any individual Limited Use
Issuer Free Writing Communication (as hereinafter defined), when considered
together with the General Disclosure Package, included, nor as of the Closing
Date will include, any untrue statement of a material fact or omitted to state
any material fact required to be stated therein or necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. The preceding two sentences do not apply to statements in
or omissions from the Offering Document, the General Disclosure Package or any
Limited Use Issuer Free Writing Communication based upon written information
furnished to the Issuer or TILC by the Initial Purchaser or by Credit Suisse
International (“CSIN”) specifically for use therein, it being understood and
agreed that the only such information is that described as such in Sections 8(a)
and 8(b) hereof.
     “Free Writing Communication” means a written communication (as such term is
defined in Rule 405 under the Securities Act) that constitutes an offer to sell
or a solicitation of an offer to buy the Offered Notes and is made by means
other than the Preliminary Offering Circular or the Offering Circular. “Issuer
Free Writing Communication” means a Free Writing Communication prepared by or on
behalf of the Issuer, TILC. TRIP Holdings or TRIP Leasing or used or referred to
by the Issuer or TILC, in the form retained in the records of the Issuer or
TILC. “General Use Issuer Free Writing Communication” means any Issuer Free
Writing Communication that is intended for general distribution to prospective
investors, as evidenced by its being specified in Schedule B to this Agreement.
“Limited Use Issuer Free Writing Communication” means any Issuer Free Writing
Communication that is not a General Use Issuer Free Writing Communication.
          (b) The Issuer has been duly formed and is an existing limited
liability company in good standing under the laws of the state of Delaware, with
power and authority (as a limited

-2-



--------------------------------------------------------------------------------



 



liability company and otherwise) to own its properties and conduct its business
as described in the General Disclosure Package or Additional Issuer Information;
and the Issuer is duly qualified to do business as a foreign limited liability
company in good standing in all other jurisdictions in which its ownership or
lease of property or the conduct of its business requires such qualification.
          (c) Each of TRIP Leasing and TRIP Holdings has been duly formed and is
an existing Delaware limited liability company in good standing under the laws
of the state of Delaware, with power and authority (as a limited liability
company and otherwise) to own its properties and conduct its business as
described in the General Disclosure Package; and each of TRIP Leasing and TRIP
Holdings is duly qualified to do business as a foreign limited liability company
in good standing in all other jurisdictions in which its ownership or lease of
property or the conduct of its business requires such qualification.
          (d) TILC has been duly incorporated and is an existing corporation in
good standing under the laws of the state of Delaware, with power and authority
(as a corporation and otherwise) to own its properties and conduct its business
as described in the General Disclosure Package; and TILC is duly qualified to do
business as a foreign corporation in good standing in all other jurisdictions in
which its ownership or lease of property or the conduct of its business requires
such qualification.
          (e) As of the Closing Date, the Indenture and each other Transaction
Document (as defined in Section 5(d)) will have been duly authorized, executed
and delivered by the Issuer, TILC, TRIP Leasing or TRIP Holdings, as the case
may be; the Offered Notes have been duly authorized by the Issuer, and when the
Offered Notes are duly authenticated by the Trustee in accordance with the
Indenture and delivered and paid for pursuant to this Agreement, the Offered
Notes will have been duly executed, authenticated, issued and delivered by the
Issuer and each of the Indenture, each other Transaction Document and the
Offered Notes will conform to the description thereof contained in the Final
Offering Document and each of the Indenture and the other Transaction Documents
(assuming the valid execution and delivery thereof by the other parties thereto)
and the Offered Notes, as applicable, will constitute valid and legally binding
direct recourse obligations of the Issuer, TILC, TRIP Leasing and TRIP Holdings,
as applicable, enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.
          (f) Except as contemplated by the Transaction Documents, no consent,
approval, authorization, order of, or filing with, any governmental agency or
body or any court is required for the consummation of the transactions
contemplated by this Agreement or any Transaction Document in connection with
the issuance and sale of the Offered Notes.
          (g) The execution, delivery and performance of the Indenture, this
Agreement and each other Transaction Document and the issuance and sale of the
Offered Notes and compliance with the terms and provisions thereof by the
Issuer, TILC, TRIP Leasing or TRIP Holdings, as the case may be, will not result
in a breach or violation of any of the terms and provisions of, or constitute a
default under, or conflict with, (i) any statute, any rule, regulation or order
of any governmental agency or body or any court, domestic or foreign, having

-3-



--------------------------------------------------------------------------------



 



jurisdiction over the Issuer, TILC, TRIP Leasing or TRIP Holdings or any of
their respective properties, or (ii) any agreement or instrument to which the
Issuer, TILC, TRIP Leasing or TRIP Holdings is a party or by which the Issuer,
TILC, TRIP Leasing or TRIP Holdings is bound or to which any of the properties
of the Issuer, TILC, TRIP Leasing or TRIP Holdings are subject, or the limited
liability company agreement or certificate of formation of the Issuer, TRIP
Leasing, TRIP Holdings or the certificate of formation or by-laws of TILC.
          (h) This Agreement has been duly authorized, executed and delivered by
each of the Issuer, TILC, TRIP Leasing and TRIP Holdings.
          (i) Except as disclosed in the General Disclosure Package, the Issuer
has good and marketable title to all real properties and all other properties
and assets owned by it, free from liens, encumbrances and defects that would
materially affect the value thereof or materially interfere with the use made or
to be made thereof by it; and except as disclosed in the General Disclosure
Package, the Issuer holds any leased real or personal property held by it under
valid and enforceable leases with no exceptions that would materially interfere
with the use made or to be made thereof by it.
          (j) Each of the Issuer, TILC, TRIP Leasing and TRIP Holdings possesses
all material certificates, authorities or permits issued by appropriate
governmental agencies or bodies necessary to conduct the business now operated
by it and has not received any notice of proceedings relating to the revocation
or modification of any such certificate, authority or permit that, if determined
adversely to the Issuer, TILC, TRIP Leasing or TRIP Holdings, as applicable,
would individually or in the aggregate have a material adverse effect on the
condition (financial or other), business, properties or results of operations of
the Issuer, TILC, TRIP Leasing or TRIP Holdings, as applicable, taken as a whole
(“Material Adverse Effect”).
          (k) Except as disclosed in the General Disclosure Package, none of the
Issuer, TILC, TRIP Leasing or TRIP Holdings is in violation of any statute, any
rule, regulation, decision or order of any governmental agency or body or any
court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “environmental laws”), nor owns or operates any real property
contaminated with any substance that is subject to any environmental laws, is
liable for any off-site disposal or contamination pursuant to any environmental
laws, or is subject to any claim relating to any environmental laws, which
violation, contamination, liability or claim would individually or in the
aggregate have a Material Adverse Effect; and none of the Issuer, TILC, TRIP
Leasing or TRIP Holdings is aware of any pending investigation which might lead
to such a claim.
          (l) Except as disclosed in the General Disclosure Package, there are
no pending actions, suits or proceedings against or affecting the Issuer, TILC,
TRIP Leasing or TRIP Holdings or their respective properties that, if determined
adversely to the Issuer, TILC, TRIP Leasing or TRIP Holdings, would individually
or in the aggregate have a Material Adverse Effect, or would materially and
adversely affect the ability of the Issuer, TILC, TRIP Leasing or TRIP Holdings
to perform its obligations under the Indenture, this Agreement, or any other
Transaction Document to which it is a party, or which are otherwise material in
the context of the

-4-



--------------------------------------------------------------------------------



 



sale of the Offered Notes; and no such actions, suits or proceedings are
threatened or, to the Issuer’s, TILC’s, TRIP Leasing’s or TRIP Holding’s,
knowledge, contemplated.
          (m) Since March 31, 2011, there has been no material adverse change,
nor any development or event involving a prospective material adverse change, in
the condition (financial or other), business, properties or results of
operations of TILC, TRIP Leasing or TRIP Holdings.
          (n) The Issuer is not an open-end investment company, unit investment
trust or face-amount certificate company that is or is required to be registered
under Section 9 of the United States Investment Company Act of 1940, as amended
(the “Investment Company Act”); and the Issuer is not and, after giving effect
to the offering and sale of the Offered Notes and the application of the
proceeds thereof as described in the General Disclosure Package will not be, an
“investment company” as defined in the Investment Company Act.
          (o) No securities of the same class (within the meaning of
Rule 144A(d)(3) under the Securities Act) as the Offered Notes are listed on any
national securities exchange registered under Section 6 of the United States
Securities Exchange Act of 1934, as amended (“Exchange Act”) or quoted in a U.S.
automated inter-dealer quotation system.
          (p) Assuming the representations of the Initial Purchaser set forth in
Section 4(a) and (b) are true and accurate, the offer and sale of the Offered
Notes in the manner contemplated by this Agreement will be exempt from the
registration requirements of the Securities Act, and it is not necessary to
qualify an indenture in respect of the Offered Notes under the Trust Indenture
Act of 1939, as amended (the “Trust Indenture Act”).
          (q) None of the Issuer, TILC, TRIP Leasing or TRIP Holdings, or any of
their respective affiliates, or any person acting on its or their behalf (other
than the Initial Purchaser, as to whom no such representation is made) (i) has,
within the six-month period prior to the date hereof, offered or sold in the
United States or to any U.S. person (as such terms are defined in Regulation S
under the Securities Act) the Offered Notes or any security of the same class or
series as the Offered Notes or (ii) has offered or will offer or sell the
Offered Notes (A) in the United States by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act or (B) with respect to any such securities sold in reliance on
Rule 903 of Regulation S (“Regulation S”) under the Securities Act, by means of
any directed selling efforts within the meaning of Rule 902(c) of Regulation S.
The Issuer, TILC, TRIP Leasing, TRIP Holdings and their respective affiliates
and any person acting on its or their behalf (other than the Initial Purchaser,
as to whom no such representation is made) have complied and will comply with
the offering restrictions requirement of Regulation S. None of the Issuer, TILC,
TRIP Leasing or TRIP Holdings has entered and none will enter into any
contractual arrangement with respect to the distribution of the Offered Notes
except for this Agreement.
          (r) The proceeds to the Issuer from the offering of the Offered Notes
and the related transactions will not be used to purchase or carry any security
(except as contemplated in Permitted Investments in respect of the Indenture
Accounts).

-5-



--------------------------------------------------------------------------------



 



          (s) There is no “substantial U.S. market interest” as defined in Rule
902(j) of Regulation S in the Issuer’s debt securities.
          (t) Except as contemplated in the Engagement Letter (as defined below)
and as disclosed in the General Disclosure Package, there are no contracts,
agreements or understandings between the Issuer, TILC, TRIP Leasing or TRIP
Holdings and any person that would give rise to a valid claim against the
Issuer, TILC, TRIP Leasing or TRIP Holdings, or the Initial Purchaser for a
brokerage commission, finder’s fee or other like payment.
          (u) At the time of execution and delivery of the Asset Transfer
Agreement, (1) TRIP Leasing will own all right, title and interest in and to the
initial Railcars to be acquired by the Issuer from it pursuant thereto, together
with the related Leases thereon and certain other related assets specified
therein free and clear of any lien, mortgage, pledge, charge, encumbrance,
adverse claim or other security interest (collectively, “Liens”), except to the
extent permitted in the Asset Transfer Agreement or the Indenture, as
applicable, and except for security interests being released upon transfer to
the Issuer, will not have assigned to any person other than the Issuer any of
its right, title or interest in such Railcars and Leases, (2) TRIP Leasing will
have the power and authority to transfer such Railcars, Leases and related
assets to the Issuer and (3) upon execution and delivery of the Asset Transfer
Agreement and the consummation of the transactions contemplated thereby, the
Issuer will own such Railcars, Leases and related assets free of Liens other
than Liens permitted by the Asset Transfer Agreement or the Indenture, as
applicable.
          (v) As of the Closing Date, each of the representations and warranties
of the Issuer, TILC, TRIP Leasing or TRIP Holdings set forth in each of the
Transaction Documents to which they are parties will be true and correct in all
material respects.
          (w) Any taxes, fees and other governmental charges that would be
incurred by reason of the execution and delivery of the Transaction Documents or
the execution, delivery and sale of the Offered Notes and that would be due and
payable as of the Closing Date have been or will be paid prior to the Closing
Date.
          (x) None of the Issuer, TILC, TRIP Leasing or TRIP Holdings, nor any
of their respective subsidiaries nor, to the knowledge of the Issuer, TILC, TRIP
Leasing or TRIP Holdings, any director, officer, agent or employee acting on
behalf of the Issuer, TILC, TRIP Leasing or TRIP Holdings or any of their
respective subsidiaries, has violated or is in violation of, in any material
respect, any provision of the Foreign Corrupt Practices Act of 1977.
          (y) The operations of the Issuer, TILC, TRIP Leasing, TRIP Holdings
and their respective subsidiaries are and have been conducted at all times in
material compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Issuer, TILC, TRIP Leasing, TRIP Holdings or any of their
respective subsidiaries with respect to the Money

-6-



--------------------------------------------------------------------------------



 



Laundering Laws is pending or, to the knowledge of the Issuer, TILC, TRIP
Leasing or TRIP Holdings, threatened.
          (z) None of the Issuer, TILC, TRIP Leasing or TRIP Holdings, any of
their respective subsidiaries or, to the knowledge of the Issuer, TILC, TRIP
Leasing or TRIP Holdings, any director, officer, agent, employee or affiliate of
the Issuer, TILC, TRIP Leasing or TRIP Holdings or any of their respective
subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”); and none of the Issuer, TILC, TRIP Leasing or TRIP Holdings will
directly or indirectly use the proceeds of the offering of the Offered Notes
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC.
          (aa) The operations of the Issuer, TILC, TRIP Leasing or TRIP Holdings
and their respective subsidiaries are and have been conducted at all times in
material compliance with the USA Patriot Act of 2001, as amended, and the rules
and regulations thereunder.
          (bb) The Issuer and, prior to the formation of the Issuer, TRIP
Leasing, has complied, and as of the Closing Date, the Issuer will comply, in
all material respects with the representations, certifications and covenants
made by TRIP Leasing to Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business (the “Hired NRSRO”) in connection with the
engagement of the Hired NRSRO to issue and monitor a credit rating on the
Offered Notes, including any representation provided to the Hired NRSRO by the
Issuer in connection with Rule 17g-5(a)(iii) of the Exchange Act (“Rule 17g-5”),
and has made accessible, via a password-protected internet website established
by TILC and maintained by TRIP Holdings, to any non-hired nationally recognized
statistical rating organization, as contemplated by Rule 17g-5, all information
provided to the Hired NRSRO in connection with the issuance and monitoring of
the credit ratings on the Offered Notes in accordance with Rule 17g-5. The
Issuer and, prior to the formation of the Issuer, TRIP Holdings and TRIP Leasing
shall be solely responsible for compliance with Rule 17g-5 in connection with
the issuance, monitoring and maintenance of the credit rating on the Offered
Notes. The Initial Purchaser is not responsible for compliance with any aspect
of Rule 17g-5 in connection with the Offered Notes.
     3. Purchase, Sale and Delivery of Offered Notes. (a) On the basis of the
representations, warranties and agreements herein contained, but subject to the
terms and conditions herein set forth, the Issuer agrees to sell to the Initial
Purchaser, and the Initial Purchaser agrees to purchase from the Issuer, at a
purchase price of 100% of the principal amount thereof, the principal amount of
Offered Notes set forth opposite the name of the Initial Purchaser in Schedule A
hereto.
          (b) The Issuer will deliver against payment of the purchase price the
Offered Notes to be offered and sold by the Initial Purchaser in reliance on
Regulation S (the “Regulation S Notes”), each in the form of one or more
permanent global notes in registered form without interest coupons (the
“Regulation S Global Notes”) which will be deposited with the Trustee as
custodian for Cede & Co., as nominee of The Depository Trust Company (“DTC”) for
the respective accounts of the DTC participants for Euroclear Bank S.A./N.V., as

-7-



--------------------------------------------------------------------------------



 



operator of the Euroclear System (“Euroclear”), and Clearstream Banking, société
anonyme (“Clearstream, Luxembourg”) and registered in the name of Cede & Co., as
nominee for DTC. The Issuer will deliver against payment of the purchase price
the Offered Notes to be purchased by the Initial Purchaser hereunder and to be
offered and sold by the Initial Purchaser in reliance on Rule 144A under the
Securities Act (the “144A Notes”), each in the form of one permanent global note
in definitive form without interest coupons (the “Restricted Global Note”)
deposited with the Trustee as custodian for DTC and registered in the name of
Cede & Co., as nominee for DTC. The Regulation S Global Notes and the Restricted
Global Note shall be assigned separate CUSIP numbers. The Global Notes shall
include the legend regarding restrictions on transfer set forth under “Transfer
Restrictions” in the Final Offering Document. Until the termination of the
distribution compliance period (as defined in Regulation S) with respect to the
offering of the Offered Notes, interests in the Regulation S Global Notes may
only be held by the DTC participants for Euroclear and Clearstream, Luxembourg.
Interests in any permanent Global Notes will be held only in book-entry form
through Euroclear, Clearstream, Luxembourg or DTC, as the case may be, except in
the limited circumstances described in the Final Offering Document.
     Payment for the Regulation S Notes and the 144A Notes shall be made by the
Initial Purchaser in Federal (same day) funds by or wire transfer to an account
at a bank acceptable to it, on July 6, 2011, or at such other time not later
than seven full business days thereafter as the Initial Purchaser and the Issuer
determine, such time being herein referred to as the “Closing Date”, against
delivery to the Trustee as custodian for DTC of (i) the Regulation S Global
Notes representing all of the Regulation S Notes for the respective accounts of
the DTC participants for Euroclear and Clearstream, Luxembourg and (ii) the
Restricted Global Note representing all of the 144A Notes. The Regulation S
Global Notes and the Restricted Global Note will be made available for checking
at the office of Vedder Price P.C., 1633 Broadway, New York, New York 10019, at
least 24 hours prior to the Closing Date.
          (c) The Issuer agrees to pay the Initial Purchaser for its own account
all fees and expenses as provided in Section 3 of the engagement letter, dated
June 27, 2011, between the Issuer, TRIP Holdings, TILC and the Initial Purchaser
(the “Engagement Letter”).
     4. Representations by the Initial Purchaser; Resale by the Initial
Purchaser. (a) The Initial Purchaser represents and warrants to the Issuer that
it is an “accredited investor” within the meaning of Regulation D under the
Securities Act.
          (b) The Initial Purchaser acknowledges that the Offered Notes have not
been registered under the Securities Act and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons except
in accordance with Regulation S or pursuant to an exemption from the
registration requirements of the Securities Act. The Initial Purchaser
represents and agrees that it has offered and sold the Offered Notes, and will
offer and sell the Offered Notes (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
and the Closing Date, only in accordance with Rule 903 or Rule 144A under the
Securities Act (“Rule 144A”). Accordingly, neither the Initial Purchaser nor its
affiliates, nor any persons acting on its or their behalf, have engaged or will
engage in any directed selling efforts with respect to the Offered Notes, and
the Initial Purchaser, its affiliates and all persons acting on its or their
behalf have complied and

-8-



--------------------------------------------------------------------------------



 



will comply with the offering restrictions requirement of Regulation S. The
Initial Purchaser agrees that, at or prior to confirmation of sale of the
Offered Notes, other than a sale pursuant to Rule 144A, it will have sent to
each distributor, dealer or person receiving a selling concession, fee or other
remuneration that purchases the Offered Notes from it during the restricted
period a confirmation or notice to substantially the following effect:
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the date of the commencement of the offering and the closing
date, except in either case in accordance with Regulation S (or Rule 144A if
available) under the Securities Act. Terms used above have the meanings given to
them by Regulation S.”
     Terms used in this subsection (b) have the meanings given to them by
Regulation S.
          (c) The Initial Purchaser agrees that it and each of its affiliates
has not entered and will not enter into any contractual arrangement with respect
to the distribution of the Offered Notes except with the prior written consent
of the Issuer.
          (d) The Initial Purchaser agrees that it and each of its affiliates
will not offer or sell the Offered Notes in the United States by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) under the Securities Act, including, but not limited to (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising. The Initial Purchaser agrees, with respect
to resales made in reliance on Rule 144A of any of the Offered Notes, to deliver
either with the confirmation of such resale or otherwise prior to settlement of
such resale a notice to the effect that the resale of such Offered Notes has
been made in reliance upon the exemption from the registration requirements of
the Securities Act provided by Rule 144A.
          (e) The Initial Purchaser represents and agrees that any communication
or delivery of information to the Hired NRSRO in connection with the issuance or
monitoring of a credit rating on the Offered Notes has been and will immediately
be disclosed to the Issuer for the purpose of allowing the Issuer to make
accessible to any non-hired nationally recognized statistical rating
organization all information provided to the Hired NRSRO in connection with the
issuance and monitoring of the credit rating on the Offered Notes in accordance
with Rule 17g-5.
          (f) The Initial Purchaser agrees that it and each of its affiliates
will not communicate or cause to be communicated the Offering Document in Canada
or to any resident of Canada and understands that any Canadian residents may
not, directly or indirectly, purchase the Offered Notes or any beneficial
interest therein from the Initial Purchaser.

-9-



--------------------------------------------------------------------------------



 



          (g) The Initial Purchaser represents and agrees that (i) it has only
communicated or caused to be communicated and will only communicate or cause to
be communicated any invitation or inducement to engage in investment activity
(within the meaning of section 21 of the Financial Services and Markets Act 2000
(the “FSMA”)) received by it in connection with the issue or sale of any Offered
Notes in circumstances in which section 21(1) of the FSMA does not apply to the
Issuer; and (ii) it has complied and will comply with all applicable provisions
of the FSMA with respect to anything done by it in relation to the Offered Notes
in, from or otherwise involving the United Kingdom.
          (h) In relation to each Member State of the European Economic Area
which has implemented the Prospectus Directive (each, a “Relevant Member
State”), that with effect from and including the date on which the Prospectus
Directive (as defined below) is implemented in that Member State (the “Relevant
Implementation Date”) the Initial Purchaser represents and agrees that it has
not made and will not make an offer of any Offered Notes to the public in that
Relevant Member State, other than: (A) to legal entities which are authorized or
regulated to operate in the financial markets or, if not so authorized or
regulated, whose corporate purpose is solely to invest in securities; (B) to any
legal entity which has two or more of: (1) an average of at least 250 employees
during the last financial year, (2) a total sheet of more than €43,000,000, and
(3) an annual turnover of more than €50,000,000, all as shown in its last annual
or consolidated accounts; (C) to fewer than 100 natural or legal persons (other
than qualified investors defined in the Prospectus Directive); or (D) in any
other circumstances falling within Article 3(2) of the Prospectus Directive;
provided, that no such offer of Offered Notes shall require the Issuer to
publish a prospectus pursuant to Article 3 of the Prospectus Directive.
     For the purposes of this provision, the expression “offer of Offered Notes
to the public” in relation to any Offered Notes in any Relevant Member State
means the communication in any form and by any means of sufficient information
on the terms of the offer and the Offered Notes to be offered so as to enable an
investor to decide to purchase or subscribe the Offered Notes, as the same may
be varied in that Member State by any measure implementing the Prospectus
Directive in that Member State and the expression “Prospectus Directive” means
Directive 2003/71/EC and includes any relevant implementing measure in each
Relevant Member State.
     5. Certain Agreements of the Issuer, TRIP Holdings and TILC. Each of the
Issuer and TILC jointly and severally agrees with the Initial Purchaser that:
          (a) The Issuer will advise the Initial Purchaser promptly of any
proposal to amend or supplement the Offering Document and will not effect such
amendment or supplementation without the Initial Purchaser’s consent. If, at any
time following delivery of any document included in the Offering Document or any
Limited Use Issuer Free Writing Communication and prior to the completion of the
resale of the Offered Notes by the Initial Purchaser, there occurs an event or
development as a result of which such document included or would include an
untrue statement of a material fact or omitted or would omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances prevailing at that subsequent time not misleading, or if it is
necessary at any such time to amend or supplement the Offering Document or any
Limited Use Free Writing Communication to comply with any applicable law, TILC
promptly will notify the Initial Purchaser of such event and promptly will
prepare, at its own expense, an amendment or supplement which will correct

-10-



--------------------------------------------------------------------------------



 



such statement or omission. Neither the Initial Purchaser’s consent to, nor the
delivery by the Initial Purchaser to offerees or investors of, any such
amendment or supplement shall constitute a waiver of any of the conditions set
forth in Section 7. The first sentence of this subsection does not apply to
statements in or omissions from any document in the General Disclosure Package
or any Limited Use Issuer Free Writing Communication in reliance upon and in
conformity with written information furnished to the Issuer, TILC, TRIP Leasing
or TRIP Holdings by the Initial Purchaser or by CSIN specifically for use
therein, it being understood and agreed that the only such information is that
described as such in Sections 8(a) and 8(b) hereof.
          (b) The Issuer will furnish to the Initial Purchaser copies of each
document comprising a part of the Offering Document and each Limited Use Issuer
Free Writing Communication, in each case as soon as available and in such
quantities as the Initial Purchaser requests, and the Issuer will furnish to the
Initial Purchaser on the date hereof three (3) copies of each document
comprising a part of the Offering Document and each Limited Use Issuer Free
Writing Communication signed by a duly authorized officer of the Issuer, one of
which will include the independent accountants’ reports in the Offering Document
manually signed by such independent accountants. At any time when the Issuer is
not subject to Section 13 or 15(d) of the Exchange Act, the Issuer will promptly
furnish or cause to be furnished to the Initial Purchaser and, upon request of
holders and prospective purchasers of the Offered Notes, to such holders and
purchasers, copies of the information (the “Additional Issuer Information”)
required to be delivered to holders and prospective purchasers of the Offered
Notes in accordance with Rule 144A(d)(4) under the Securities Act (or any
successor provision thereto) in order to permit compliance with Rule 144A in
connection with resales by such holders of the Offered Notes. TRIP Holdings will
pay the expenses of printing and distributing to the Initial Purchaser all such
documents. Any Additional Issuer Information delivered to any holders and
prospective purchasers of the Offered Notes will not include any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.
          (c) The Issuer or TILC, on its behalf, will arrange for the
qualification of the Offered Notes for sale and the determination of their
eligibility for investment under the laws of such jurisdictions in the United
States as the Initial Purchaser designates and will continue such qualifications
in effect so long as required for the resale of the Offered Notes by the Initial
Purchaser, provided that the Issuer will not be required to qualify as a foreign
corporation or to file a general consent to service of process in any such
jurisdiction.
          (d) So long as the Offered Notes are outstanding, if not filed
electronically with the Securities and Exchange Commission (the “Commission”) or
posted on the website of TRIP Holdings, the Issuer or TILC will furnish to the
Initial Purchaser (i) as soon as available, copies of each report furnished to
TILC or any of its affiliates or shareholders, in the case of the Issuer,
pursuant to any Operative Agreement (collectively, the “Transaction Documents”),
by first class mail as soon as practicable after such reports are furnished to
TILC or any of its affiliates or shareholders, as the case may be, (ii) copies
of each amendment to any of the Transaction Documents, (iii) copies of all
reports and other communications (financial or other) furnished to the Trustee
under the Indenture or to holders of the Offered Notes, and copies of any
reports and financial statements, if any, furnished to or filed with the
Commission, any governmental or regulatory authority or any national securities
exchange, and (iv) from time to time such other

-11-



--------------------------------------------------------------------------------



 



information as the Initial Purchaser may reasonably request relating to the
Issuer, TILC, TRIP Leasing or TRIP Holdings or any of their respective
affiliates, the Offered Notes and the Transaction Documents. Each of TILC and
the Issuer shall make their officers, employees, independent accountants and
legal counsel reasonably available upon request by the Initial Purchaser.
          (e) During the period of three (3) years after the Closing Date, the
Issuer will, upon request, furnish to the Initial Purchaser and any holder of
Offered Notes a copy of the restrictions on transfer applicable to the Offered
Notes.
          (f) During the period of two (2) years after the Closing Date neither
the Issuer nor TILC will, or will permit any of its affiliates (as defined in
Rule 144 under the Securities Act) to, resell any of the Offered Notes that have
been reacquired by any of them.
          (g) During the period of two (2) years after the Closing Date, the
Issuer will not be or become an open-end investment company, unit investment
trust or face-amount certificate company that is or is required to be registered
under Section 8 of the Investment Company Act.
          (h) The Issuer or TILC will pay all expenses incidental to the
performance of their respective obligations under this Agreement, including but
not limited to: (i) all expenses in connection with the execution, issue,
authentication, packaging and initial delivery of the Offered Notes, the
preparation and printing of this Agreement, the Offered Notes, the documents
comprising any part of the Offering Document, each Limited Use Issuer Free
Writing Communication and any other document relating to the issuance, offer,
sale and delivery of the Offered Notes; (ii) the cost of any advertising
approved by the Issuer or TILC in connection with the issue of the Offered
Notes; (iii) any expenses (including fees and disbursements of counsel) incurred
in connection with qualification of the Offered Notes for sale under the laws of
such jurisdictions in the United States as the Initial Purchaser designates and
the printing of memoranda relating thereto; (iv) any fees charged by the Hired
NRSRO for the rating of the Offered Notes; and (v) expenses incurred in
distributing the documents comprising any part of the Offering Document
(including any amendments and supplements thereto) and any Limited Use Issuer
Free Writing Communications to the Initial Purchaser or to prospective
purchasers of the Offered Notes. The Issuer and TILC jointly and severally will
also pay or reimburse the Initial Purchaser (to the extent incurred by it) for
all travel expenses of the Initial Purchaser’s, the Issuer’s, TILC’s, TRIP
Leasing’s and TRIP Holdings’ officers and employees and any other expenses of
the Initial Purchaser, the Issuer, TILC, TRIP Leasing or TRIP Holdings in
connection with attending or hosting meetings with prospective purchasers of the
Offered Notes from the Initial Purchaser. In addition to the foregoing, but
without duplication, the Issuer or TILC will pay to the Initial Purchaser on the
Closing Date the amounts in respect of its costs and expenses as set forth in
Section 3 of the Engagement Letter as reimbursement of the Initial Purchaser’s
other expenses.
          (i) In connection with the offering and the sale of the Offered Notes,
until the Initial Purchaser shall have notified the Issuer and TILC of the
completion of the resale of the Offered Notes, none of the Issuer, TILC, TRIP
Leasing or TRIP Holdings or any of their respective affiliates has or will,
either alone or with one or more other persons, bid for or purchase for any
account in which it or any of its affiliates has a beneficial interest any
Offered

-12-



--------------------------------------------------------------------------------



 



Notes or attempt to induce any person to purchase any Offered Notes; and none of
the Issuer, TILC, TRIP Leasing or TRIP Holdings or any of their respective
affiliates will make bids or purchases for the purpose of creating actual, or
apparent, active trading in, or of raising the price of, the Offered Notes.
          (j) For a period of 90 days, with respect to the Issuer, and 45 days,
with respect to TILC and TRIP Holdings, after the date of the Offering Circular,
none of the Issuer, TILC, TRIP Leasing or TRIP Holdings will offer, sell,
contract to sell, pledge or otherwise dispose of, directly or indirectly, or
file with the Commission a registration statement under the Securities Act
relating to, any United States dollar-denominated asset-backed debt securities
issued, sponsored or guaranteed by the Issuer, TILC, TRIP Leasing or TRIP
Holdings and having a maturity of more than one year from the date of issue, or
publicly disclose the intention to make any such offer, sale, pledge,
disposition or filing, without the prior written consent of the Initial
Purchaser. None of the Issuer, TILC, TRIP Leasing or TRIP Holdings will at any
time offer, sell, contract to sell, pledge or otherwise dispose of, directly or
indirectly, any securities under circumstances where such offer, sale, pledge,
contract or disposition would cause the exemption afforded by Section 4(2) of
the Securities Act or the safe harbor of Regulation S thereunder to cease to be
applicable to the offer and sale of the Offered Notes.
          (k) The Issuer, TILC and TRIP Holdings (the “Indemnitors”) jointly and
severally will indemnify and hold harmless the Initial Purchaser against any
documentary, stamp or similar issuance tax, including any interest and
penalties, on the creation, issuance and sale of the Offered Notes and on the
execution and delivery of this Agreement. All payments to be made by TILC, TRIP
Holdings or the Issuer hereunder shall be made without withholding or deduction
for or on account of any present or future taxes, duties or governmental charges
whatsoever unless TRIP Holdings, TILC or the Issuer is compelled by law to
deduct or withhold such taxes, duties or charges. In that event, TRIP Holdings,
TILC or the Issuer, as applicable, shall pay such additional amounts as may be
necessary in order that the net amounts received after such withholding or
deduction shall equal the amounts that would have been received if no
withholding or deduction had been made; provided that the Indemnitors will not
be required to indemnify or gross-up for such taxes and withholdings to the
extent imposed as a result of a failure of the Initial Purchaser to provide any
duly executed and completed form or document described in the last sentence of
this paragraph upon the execution of this Agreement or to be delivered
thereafter upon the reasonable request of its Indemnitors which evidences the
Initial Purchaser’s entitlement to an exemption for such taxes and withholdings.
Furthermore, the Indemnitors hereby request that the Initial Purchaser hereby
provide to them IRS Form W-9 or IRS Form W-8BEN, W-8IMY or W-8ECI, whichever is
applicable.
          (l) To the extent, if any, that the rating provided with respect to
the Offered Notes by the Hired NRSRO is conditional upon the furnishing of
documents or the taking of any other action on or prior to the Closing Date by
the Issuer, TILC, TRIP Leasing or TRIP Holdings, TILC, TRIP Leasing, TRIP
Holdings or the Issuer, as the case may be, shall use its reasonable best
efforts to promptly furnish such documents and take any other such action on or
prior to the Closing Date.
     6. Free Writing Communications. (a) Each of the Issuer, TILC, TRIP Leasing
and TRIP Holdings, jointly and severally, represents and agrees that, without
the prior consent of the Initial

-13-



--------------------------------------------------------------------------------



 



Purchaser, and the Initial Purchaser represents and agrees that, without the
prior consent of TILC, it has not made and will not make any offer relating to
the Offered Notes that would constitute an Issuer Free Writing Communication.
Any such Issuer Free Writing Communication consented to by TILC and the Initial
Purchaser is hereinafter referred to as a “Permitted Free Writing
Communication.”
          (b) To the extent it would be an Issuer Free Writing Communication,
each of the Issuer and TILC consents to the use by the Initial Purchaser of a
Free Writing Communication that (a) contains only information describing the
preliminary or final terms of the Offered Notes or the offering thereof or
(b) does not contain any material information about the Issuer, TILC, TRIP
Leasing and TRIP Holdings or the securities of any of them that was provided by
any of the Issuer, TILC, TRIP Leasing and TRIP Holdings or on behalf of any of
them. Any such Free Writing Communication is a Permitted Free Writing
Communication for purposes of this Agreement.
     7. Conditions of the Obligations of the Initial Purchaser. The obligations
of the Initial Purchaser to purchase and pay for the Offered Notes will be
subject to the accuracy of the representations and warranties on the part of the
Issuer, TILC, TRIP Leasing and TRIP Holdings, herein, to the accuracy of the
statements of officers of the Issuer and TILC made pursuant to the provisions
hereof, to the performance by each of the Issuer, TILC and TRIP Holdings of its
obligations hereunder and to the following additional conditions precedent on or
prior to the Closing Date:
          (a) The Initial Purchaser shall have received from Deloitte LLP a
letter or letters, dated as of the date of the Preliminary Offering Circular and
as of the Applicable Time, in form and substance satisfactory to the Initial
Purchaser and their counsel, stating in effect that they have performed certain
specified procedures, all of which have been agreed to by the Initial Purchaser,
as a result of which they determined that certain information of an accounting,
financial or statistical nature set forth in the Preliminary Offering Circular
and the final Offering Circular agrees with the corresponding information
included on or derived from a certain computer-generated railroad car lease data
file and related record layout, excluding any questions of legal interpretation.
          (b) Subsequent to the execution and delivery of this Agreement, there
shall not have occurred: (i) any change, or any development or event involving a
prospective change, in the condition (financial or other), business, properties
or results of operations of the Issuer, TILC, TRIP Leasing or TRIP Holdings and
its subsidiaries taken as one enterprise which, in the judgment of the Initial
Purchaser or any of its affiliates, is material and adverse and makes it
impractical or inadvisable to proceed with completion of the offering or the
sale of and payment for the Offered Notes; (ii) any downgrading in the rating of
any debt securities of TILC or TRIP Holdings by any “nationally recognized
statistical rating organization” (as defined for purposes of Rule 436(g) under
the Securities Act), or any public announcement that any such organization has
under surveillance or review its rating of any debt securities of TILC or TRIP
Holdings (other than an announcement with positive implications of a possible
upgrading, and no implication of a possible downgrading, of such rating) or any
announcement by such organization that the Issuer, TILC or TRIP Holdings has
been placed on negative outlook; (iii) any change in U.S. or international
financial, political or economic conditions or currency

-14-



--------------------------------------------------------------------------------



 



exchange rates or exchange controls as would, in the judgment of the Initial
Purchaser or any of its affiliates, be likely to prejudice materially the
success of the proposed issue, sale or distribution of the Offered Notes,
whether in the primary market or in respect of dealings in the secondary market;
(iv) any material suspension or material limitation of trading in securities
generally on the New York Stock Exchange, or any setting of minimum prices for
trading on such exchange; (v) any suspension of trading of any securities of the
Issuer, TILC or TRIP Holdings or any of its affiliates on any exchange or in the
over-the-counter market; (vi) any banking moratorium declared by U.S. Federal or
New York authorities; (vii) any major disruption of settlements of securities or
clearance services in the United States; or (viii) any attack on, outbreak or
escalation of hostilities or act of terrorism involving the United States, any
declaration of war by Congress or any other national or international calamity
or emergency if, in the judgment of the Initial Purchaser or any of its
affiliates, the effect of any such attack, outbreak, escalation, act,
declaration, calamity or emergency makes it impractical or inadvisable to
proceed with completion of the offering or sale of and payment for the Offered
Notes.
          (c) The Initial Purchaser shall have received opinions, dated the
Closing Date, of (i) Vedder Price P.C., counsel for the Issuer, (ii) the
Associate General Counsel and Secretary of TILC, and (iii) such other law firms
acceptable to the Initial Purchaser and its counsel, to the effect that:
     (i) The Issuer has been duly formed and is an existing limited liability
company in good standing under the laws of the state of Delaware, with power and
authority (as a limited liability company and otherwise) to own its properties
and conduct its business as described in the General Disclosure Package or
Additional Issuer Information; and the Issuer is duly qualified to do business
as a foreign limited liability company in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification;
     (ii) Each of TRIP Leasing and TRIP Holdings has been duly formed and is an
existing limited liability company in good standing under the laws of the state
of Delaware, with power and authority (as a limited liability company and
otherwise) to own its properties and conduct its business as described in the
General Disclosure Package; and each of TRIP Leasing and TRIP Holdings is duly
qualified to do business as a foreign limited liability company in good standing
in all other jurisdictions in which its ownership or lease of property or the
conduct of its business requires such qualification;
     (iii) TILC has been duly incorporated and is an existing corporation in
good standing under the laws of the state of Delaware, with power and authority
(as a corporation and otherwise) to own its properties and conduct its business
as described in the General Disclosure Package; and TILC is duly qualified to do
business as a foreign corporation in good standing in all other jurisdictions in
which its ownership or lease of property or the conduct of its business requires
such qualification;

-15-



--------------------------------------------------------------------------------



 



     (iv) The Indenture and the other Transaction Documents have been duly
authorized, executed and delivered by the Issuer, TILC, TRIP Leasing or TRIP
Holdings, as applicable; the Offered Notes have been duly authorized, executed,
authenticated, issued and delivered and conform to the description thereof
contained in the Final Offering Document; and each Transaction Document with
respect to which it is a party, constitutes a valid and legally binding
obligation of the Issuer, TILC, TRIP Leasing or TRIP Holdings, as applicable,
enforceable against the Issuer, TILC, TRIP Leasing or TRIP Holdings, as
applicable, in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles;
     (v) The Indenture creates a valid lien upon all of the Collateral (as
defined in the Indenture) as granted under the Indenture and subject to the lien
thereof, subject only to the exceptions referred to in the Indenture, and will
create a similar lien upon all properties and assets that become part of the
Collateral after the date of such opinion and required to be subjected to the
lien of the Indenture, subject only to the exceptions referred to in the
Indenture; the Trustee for the benefit of the holders of the holders of the
Offered Notes from time to time will have, upon the filing of certain financing
statements, a perfected security interest in the Collateral;
     (vi) Each of the Issuer, TILC, TRIP Leasing and TRIP Holdings has been duly
incorporated or formed, and is an existing corporation, statutory trust or
limited liability company in good standing under the laws of the jurisdiction of
its incorporation or formation, as applicable, with power and authority (as a
corporation and otherwise) to own its properties and conduct its business as
described in the General Disclosure Package; and each of the Issuer, TILC, TRIP
Leasing and TRIP Holdings is duly qualified to do business as a foreign
corporation or limited liability company in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification if the failure to be so qualified would
materially and adversely affect its ability to perform its obligations, if any,
under the Transaction Documents;
     (vii) The Issuer is not and, after giving effect to the offering and sale
of the Offered Notes and the application of the proceeds thereof as described in
the General Disclosure Package, will not be an “investment company” as defined
in the Investment Company Act;
     (viii) No consent, approval, authorization or order of, or filing with, any
governmental agency or body or any court is required for the consummation of the
transactions contemplated by this Agreement in connection with the issuance or
sale of the Offered Notes, except for security interest filings contemplated by
the Transaction Documents and except such as may be required under state
securities laws and except for the filing of a notice of sale on Form D as
required by Rule 503 of Regulation D of the Securities Act;

-16-



--------------------------------------------------------------------------------



 



     (ix) There are no pending actions, suits or proceedings against or
affecting the Issuer, TILC, TRIP Leasing, TRIP Holdings, or any of their
respective subsidiaries, or any of their respective properties that, if
determined adversely to the Issuer, TILC, TRIP Leasing, TRIP Holdings, or any of
their respective subsidiaries, would individually or in the aggregate have a
Material Adverse Effect, or would materially and adversely affect the ability of
the Issuer, TILC, TRIP Leasing or TRIP Holdings to perform their respective
obligations under the Indenture, this Agreement, or any other Transaction
Document or which are otherwise material in the context of the sale of the
Offered Notes; and no such actions, suits or proceedings are threatened or, to
such counsel’s knowledge, contemplated;
     (x) The execution, delivery and performance of the Indenture, the other
Transaction Documents to which the Issuer, TILC, TRIP Leasing or TRIP Holdings
is a party, and this Agreement and the issuance and sale of the Offered Notes
and compliance with the terms and provisions thereof will not result in a breach
or violation of any of the terms and provisions of, or constitute a default
under, any statute, any rule, regulation or order of any governmental agency or
body or any court having jurisdiction over the Issuer, TILC, TRIP Leasing or
TRIP Holdings or any of their properties, or any agreement or instrument to
which the Issuer, TILC, TRIP Leasing or TRIP Holdings is a party or by which the
Issuer, TILC, TRIP Leasing or TRIP Holdings is bound or to which any of the
properties of the Issuer, TILC, TRIP Leasing or TRIP Holdings is subject, or the
organizational or formation documents of the Issuer, TILC, TRIP Leasing or TRIP
Holdings, and the Issuer has full power and authority to authorize, issue and
sell the Offered Notes as contemplated by this Agreement;
     (xi) Such counsel have no reason to believe that the Final Offering
Document, or any amendment or supplement thereto, as of the Applicable Time and
as of the Closing Date, contained any untrue statement of a material fact or
omitted to state any material fact necessary to make the statements therein not
misleading; and such counsel have no reason to believe that the information
specified in a schedule, if any, to such counsel’s letter, which information,
when taken together with the Preliminary Offering Circular, will comprise the
General Disclosure Package, as of the Applicable Time and as of the Closing
Date, contained any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements therein not misleading;
     (xii) This Agreement has been duly authorized, executed and delivered by
each of the Issuer, TILC and TRIP Holdings;
     (xiii) It is not necessary in connection with (i) the offer, sale and
delivery of the Offered Notes by the Issuer to the Initial Purchaser pursuant to
this Agreement, or (ii) the resales of the Offered Notes by the Initial
Purchaser in the manner contemplated by this Agreement, to register the Offered
Notes under the Securities Act or to qualify an indenture in respect thereof
under the Trust Indenture Act;

-17-



--------------------------------------------------------------------------------



 



     (xiv) The statements in the Preliminary Offering Circular and the Offering
Circular under the captions “The Issuer”, “The Railcars”, “The Lessees”, “The
Leases”, “TRIP Holdings and TRIP Leasing”, “The Manager”, “Description of the
Management Agreement”, “Description of the Administrative Services Agreement”,
“Description of the Purchase and Contribution Agreement”, “Description of the
Insurance Agreement”, “Description of the Series 2011-1 Hedge Agreement”
(excluding “The Series 2011-1 Hedge Provider”) and “Description of the Offered
Notes and Indenture-Accounts-Liquidity Reserve Account”, insofar as they purport
to summarize certain terms of the Offered Notes and the applicable Transaction
Documents, constitute a fair summary of the provisions purported to be
summarized;
     (xv) The statements contained in the Preliminary Offering Circular and the
Offering Circular under the captions “ERISA Considerations” and “Certain United
States Federal Income Tax Considerations”, to the extent that they constitute
matters of federal law or legal conclusions with respect thereto, while not
purporting to discuss all possible consequences of investment in the Offered
Notes, are correct in all material respects with respect to those consequences
or matters that are discussed therein;
     (xvi) In the event of a bankruptcy proceeding of the Issuer under the
Bankruptcy Code, a court properly presented with the facts would hold that the
transfer of the Railcars and Leases from TRIP Leasing to the Issuer and as
contemplated by the Transaction Documents prior to such event would constitute
sales, and not secured loans, and that, accordingly, the Railcars and Leases so
transferred and the proceeds thereof would not constitute “property of the
estate” of the seller for purposes of Section 541 of the Bankruptcy Code and
would not as a result of such proceeding be subject to the automatic stay of
Section 362(a) of the Bankruptcy Code; and
     (xvii) In the event of a bankruptcy proceeding of TRIP Leasing, TRIP
Holdings or TILC under the Bankruptcy Code, a court properly presented with the
facts would not grant an order substantively consolidating the assets and
liabilities of the Issuer with those of TRIP Leasing, TRIP Holdings or TILC.
          (d) The Initial Purchaser shall have received from Mayer Brown LLP,
counsel for the Initial Purchaser, such opinion or opinions, dated the Closing
Date, with respect to the Final Offering Document and the General Disclosure
Package, the exemption from registration for the offer and sale of the Offered
Notes to the Initial Purchaser and the resales by the Initial Purchaser as
contemplated hereby and other related matters as the Initial Purchaser may
require, and the Issuer shall have furnished to such counsel such documents as
they request for the purpose of enabling them to pass upon such matters.
          (e) The Initial Purchaser shall have received the opinion or opinions
of Morris James LLP, special counsel to the Trustee, dated the Closing Date, in
form and substance reasonably satisfactory to the Initial Purchaser.

-18-



--------------------------------------------------------------------------------



 



          (f) The Initial Purchaser shall have received the opinion of Alvord &
Alvord, special STB counsel, dated the Closing Date, in form and substance
reasonably satisfactory to the Initial Purchaser.
          (g) The Initial Purchaser shall have received a copy of each opinion
provided to the Hired NRSRO in connection with its rating of the Offered Notes,
each of which shall state therein that the Initial Purchaser may rely thereon,
in form and substance reasonably satisfactory to the Initial Purchaser.
          (h) The Initial Purchaser shall have received a certificate, dated the
Closing Date, of the President or any Vice President or a principal financial or
accounting officer of each of the Issuer, TRIP Leasing, TRIP Holdings and TILC
(it being understood that a certificate of TILC on its own behalf and in its
capacity as manager of the sole equity member of the Issuer and TRIP Leasing
shall be sufficient for purposes of the compliance by the Issuer, TRIP Leasing,
TRIP Holdings and TILC with this requirement) in which such officer, to the best
of such officer’s knowledge, after reasonable investigation, shall state that
(i) the representations and warranties of the Issuer, TILC, TRIP Leasing and
TRIP Holdings, as the case may be, in this Agreement are true and correct, that
each of the Issuer, TILC, TRIP Leasing and TRIP Holdings has complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
hereunder at or prior to the Closing Date, and that, subsequent to the date of
the most recent financial statements of each of the Issuer, TILC and TRIP
Holdings there has been no material adverse change, nor any development or event
involving a prospective material adverse change, in the condition (financial or
other), business, properties or results of operations of each of the Issuer,
TILC and TRIP Holdings and its subsidiaries taken as a whole except as described
in such certificate, (ii) nothing has come to such officer’s attention that
would lead such officer to conclude that the General Disclosure Package included
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements therein, under
the circumstances in which they were made, not misleading and (iii) since the
date of the Offering Circular there shall not have been any change in the
capital stock of TRIP Holdings or TILC or the membership interests of the
Issuer, or the long term debt of the Issuer, TRIP Holdings or TILC except as
described in such certificate.
          (i) The Initial Purchaser shall have received a letter, dated the date
of this Agreement, of Deloitte LLP which meets the requirements of subsection
(a) of this Section with respect to form and substance, however, the date of
such letter will be a date not more than three (3) days prior to the Closing
Date for the purposes of this subsection.
          (j) On or before the Closing Date, this Agreement, the Offering
Document and each Transaction Document shall be satisfactory in form and
substance to the Initial Purchaser, shall have been duly executed and delivered
by the parties thereto (except that the execution and delivery of the documents
referred to above (other than this Agreement) by a party hereto or thereto shall
not be a condition precedent to such party’s obligations hereunder), shall each
be in full force and effect and executed counterparts of each shall have been
delivered to the Initial Purchaser or its counsel on or before the Closing Date.
          (k) Each of TILC, TRIP Holdings and the Issuer shall have delivered to
the Initial Purchaser a certificate (it being understood that a certificate of
TILC in its capacity as manager

-19-



--------------------------------------------------------------------------------



 



of the sole equity member of the Issuer shall be sufficient for purposes of
compliance by the Issuer and TRIP Holdings with this requirement), dated the
Closing Date, of its secretary certifying its certificate of incorporation,
limited liability company agreement, bylaws or other organizational documents;
board or similar resolutions authorizing the execution, delivery and performance
of the Transaction Documents to which it is a party, as applicable; and the
incumbency of all officers that signed any of the Transaction Documents.
          (l) The Initial Purchaser shall have received a certificate from a
nationally recognized insurance broker with respect to the public liability
insurance required by Section 5.04(f) of the Indenture.
          (m) Any Transaction Documents which are required to be executed on or
prior to the Closing Date that have not been executed by the date of this
Agreement will be subject to a condition precedent that requires such agreements
to be in form and substance satisfactory to the Initial Purchaser.
          (n) (i) The Hired NRSRO shall have delivered to the Issuer, TRIP
Leasing and the Initial Purchaser a final rating letter setting forth a rating
with respect to the Offered Notes of at least “A” and (ii) subsequent to the
execution and delivery of this Agreement the Hired NRSRO shall not have
announced in writing (which shall include, without limitation, any press release
by such organization) that it has under surveillance or review its rating of any
of the Offered Notes (other than an announcement with positive implications of a
possible upgrading, and no implication of a possible downgrading, of such
rating).
          (o) On or prior to the Closing Date, DTC shall have approved as to
form the “Regulation S Temporary Global Note” and the “144A Book-Entry Note” as
those terms are defined in the Indenture.
          (p) On or before the Closing Date the Issuer shall have caused the
Indenture (or memorandum thereof) delivered at the Closing Date, to be duly
filed, recorded and deposited with the Surface Transportation Board of the
United States of America in conformity with 49 U.S.C. §11301 and with the
Registrar General of Canada pursuant to Section 90 of the Railway Act of Canada,
and the Issuer shall furnish the Initial Purchaser with proof thereof.
          (q) On or before to the Closing Date, the Issuer shall have funded the
Liquidity Reserve Account in the amount required by the Transaction Documents.
     Documents described as being “in the agreed form” are documents which are
in the form reasonably satisfactory to the Initial Purchaser and Mayer Brown
LLP.
     The Issuer and TILC will furnish the Initial Purchaser with such conformed
copies of such opinions, certificates, letters and documents as it reasonably
requests.
     8. Indemnification and Contribution. (a) The Issuer, TILC and TRIP Holdings
will jointly and severally indemnify and hold harmless the Initial Purchaser,
its respective officers, partners, members, directors and affiliates and each
person, if any, who controls the Initial Purchaser, within the meaning of
Section 15 of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which the Initial Purchaser may become
subject, under

-20-



--------------------------------------------------------------------------------



 



the Securities Act or the Exchange Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any breach of any of the representations, warranties and
covenants of the Issuer, TILC or TRIP Holdings contained herein or any untrue
statement or alleged untrue statement of any material fact contained in any
document comprising a part of the Offering Document, any Limited Use Issuer Free
Writing Communication or any amendment or supplement thereto, or any related
preliminary offering circular or Additional Issuer Information, or arise out of
or are based upon the omission or alleged omission to state therein a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, including, without limitation, any losses, claims, damages or
liabilities arising out of or based upon the Issuer’s, TILC’s or TRIP Holdings’
failure to perform its obligations under Section 5 of this Agreement, and will
reimburse the Initial Purchaser for any legal or other expenses reasonably
incurred by it in connection with investigating or defending any such loss,
claim, damage, liability or action as such expenses are incurred; provided,
however, that none of the Issuer, TILC or TRIP Holdings will be liable in any
such case to the extent that any such loss, claim, damage or liability arises
out of or is based upon an untrue statement or alleged untrue statement in or
omission or alleged omission from any of such documents in reliance upon and in
conformity with written information furnished to the Issuer, TILC or TRIP
Holdings by (A) the Initial Purchaser or (B) Credit Suisse International in
either case specifically for use therein, it being understood and agreed that
the only such information consists of (X) in the case of the Initial Purchaser,
the information described as such in subsection (b) below and (Y) in the case of
Credit Suisse International, the information in the Offering Document under the
caption “The Series 2011-1 Hedge Provider.”
          (b) The Initial Purchaser will indemnify and hold harmless the Issuer,
TILC and TRIP Holdings, their respective directors and officers and each person,
if any, who controls the Issuer, TILC or TRIP Holdings within the meaning of
Section 15 of the Securities Act, against any losses, claims, damages or
liabilities to which the Issuer, TILC or TRIP Holdings may become subject, under
the Securities Act or the Exchange Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact contained in any document comprising a part of the Offering Document, any
Limited Use Issuer Free Writing Communication or any amendment or supplement
thereto, or any related preliminary offering circular, or arise out of or are
based upon the omission or the alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Issuer, TILC or TRIP
Holdings by the Initial Purchaser specifically for use therein, and will
reimburse any legal or other expenses reasonably incurred by the Issuer, TILC or
TRIP Holdings in connection with investigating or defending any such loss,
claim, damage, liability or action as such expenses are incurred, it being
understood and agreed that the only such information furnished by the Initial
Purchaser consists of the following information in the Offering Document: under
the caption “Plan of Distribution”, the second sentence of the second paragraph,
the third paragraph, the eighth paragraph, the ninth paragraph, the tenth
paragraph, the second and third sentences of the fourteenth paragraph and the
sixteenth paragraph thereunder; provided, however, that the Initial Purchaser
shall not be liable for any losses, claims, damages or liabilities arising out
of or based

-21-



--------------------------------------------------------------------------------



 



upon the Issuer’s, TILC’s or TRIP Holdings’ failure to perform its obligations
under Section 5(a) of this Agreement.
          (c) Promptly after receipt by an indemnified party under this Section
of notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under
subsection (a) or (b) above, notify the indemnifying party of the commencement
thereof; but the failure to notify the indemnifying party shall not relieve it
from any liability that it may have under subsection (a) or (b) above except to
the extent that it has been materially prejudiced (through the forfeiture of
substantive rights or defenses) by such failure; and provided further that the
failure to notify the indemnifying party shall not relieve it from any liability
that it may have to an indemnified party otherwise than under subsection (a) or
(b) above. In case any such action is brought against any indemnified party and
it notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate therein and, to the extent that it may
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel satisfactory to such indemnified party (who
shall not, except with the consent of the indemnifying party, be counsel to the
indemnified party), and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under this
Section for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened action in respect of which such indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party unless such settlement includes (i) an unconditional release of such
indemnified party from all liability on any claims that are the subject matter
of such action and (ii) does not include a statement as to or an admission of
fault, culpability or failure to act by or on behalf of such indemnified party.
          (d) If the indemnification provided for in this Section is unavailable
or insufficient to hold harmless an indemnified party under subsection (a) or
(b) above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (a) or (b) above (i) in such proportion as
is appropriate to reflect the relative benefits received by the Issuer, TILC,
TRIP Leasing and TRIP Holdings on the one hand and the Initial Purchaser on the
other from the offering of the Offered Notes or (ii) if the allocation provided
by clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Issuer, TILC, TRIP Leasing and TRIP
Holdings on the one hand and the Initial Purchaser on the other in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities as well as any other relevant equitable considerations. The
relative benefits received by the Issuer, TILC, TRIP Leasing and TRIP Holdings
on the one hand and the Initial Purchaser on the other shall be deemed to be in
the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Issuer bear to the total discounts,
commissions and fees received by the Initial Purchaser from the Issuer under
this Agreement. The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Issuer, TILC, TRIP Leasing and TRIP Holdings or the
Initial Purchaser and the parties’

-22-



--------------------------------------------------------------------------------



 



relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The amount paid by an indemnified
party as a result of the losses, claims, damages or liabilities referred to in
the first sentence of this subsection (d) shall be deemed to include any legal
or other expenses reasonably incurred by such indemnified party in connection
with investigating or defending any action or claim which is the subject of this
subsection (d). Notwithstanding the provisions of this subsection (d), the
Initial Purchaser shall not be required to contribute any amount in excess of
the total discounts, commissions and fees received by the Initial Purchaser from
the Issuer. The obligations of the Initial Purchaser in this subsection (d) to
contribute are several in proportion to their respective purchase obligations
and not joint.
          (e) The obligations of the Issuer, TILC and TRIP Holdings under this
Section shall be in addition to any liability which the Issuer, TILC or TRIP
Holdings may otherwise have and shall extend, upon the same terms and
conditions, to each person, if any, who controls the Initial Purchaser within
the meaning of the Securities Act or the Exchange Act; and the obligations of
the Initial Purchaser under this Section shall be in addition to any liability
which it may otherwise have and shall extend, upon the same terms and
conditions, to each person, if any, who controls the Issuer, TILC or TRIP
Holdings within the meaning of the Securities Act or the Exchange Act.
     9. Default of Purchasers. If the Initial Purchaser defaults in its
obligations to purchase Offered Notes hereunder and arrangements satisfactory to
the Issuer for the purchase of such Offered Notes by other persons are not made
within 36 hours after such default, this Agreement will terminate without
liability on the part of the Issuer or TILC, except as provided in Section 10.
As used in this Agreement, the term “Purchaser” includes any person substituted
for a Purchaser under this Section. Nothing herein will relieve the defaulting
Initial Purchaser from liability for its default.
     10. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Issuer, TILC, TRIP Leasing, TRIP Holdings or their respective officers and of
the Initial Purchaser set forth in or made pursuant to this Agreement will
remain in full force and effect, regardless of any investigation, or statement
as to the results thereof, made by or on behalf of the Initial Purchaser, the
Issuer, TILC, TRIP Leasing, TRIP Holdings or any of their respective
representatives, officers or directors or any controlling person, and will
survive delivery of and payment for the Offered Notes. If this Agreement is
terminated pursuant to Section 9 or if for any reason the purchase of the
Offered Notes by the Initial Purchaser is not consummated, the Issuer, TILC,
TRIP Leasing or TRIP Holdings shall remain responsible for the expenses to be
paid or reimbursed by them pursuant to Section 5 and the respective obligations
of the Issuer, TILC, TRIP Leasing, TRIP Holdings, and the Initial Purchaser
pursuant to Section 8 shall remain in effect. Further, if the purchase of the
Offered Notes by the Initial Purchaser is not consummated for any reason other
than solely because of the termination of this Agreement pursuant to Section 9,
the Issuer, TILC, TRIP Leasing or TRIP Holdings will reimburse the Initial
Purchaser for all out-of-pocket expenses (including fees and disbursements of
counsel) reasonably incurred by them in connection with the offering of the
Offered Notes.

-23-



--------------------------------------------------------------------------------



 



     11. Notices. All communications hereunder will be in writing and, if sent
to the Initial Purchaser will be mailed, delivered or telegraphed and confirmed
to Credit Suisse Securities (USA) LLC, Eleven Madison Avenue, New York, N.Y.
10010-3629, Attention: Asset Finance Group; if sent to the Issuer or TILC or, as
the case may be, will be mailed, delivered or telegraphed and confirmed to it at
c/o Trinity Industries Leasing Company, 2525 Stemmons Freeway, Dallas, Texas
75207, Attention: Vice President Leasing Operations Re: (TRIP Rail Master
Funding LLC).
     12. Successors. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and the controlling
persons referred to in Section 8, and no other person will have any right or
obligation hereunder, except that holders of Offered Notes shall be entitled to
enforce the agreements for their benefit contained in the second and third
sentences of Section 5(b) hereof against the Issuer as if such holders were
parties thereto.
     13. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.
     14. Absence of Fiduciary Relationship. Each of the Issuer, TILC, TRIP
Leasing and TRIP Holdings acknowledges and agrees that:
          (a) The Initial Purchaser has been retained solely to act as the
initial purchaser in connection with the initial purchase, offering and resale
of the Offered Notes and that no fiduciary, advisory or agency relationship
between any of the Issuer, TILC, TRIP Leasing or TRIP Holdings or their
respective affiliates, stockholders, creditors or employees, on the one hand,
and the Initial Purchaser, on the other hand, has been created in respect of any
of the transactions contemplated by this Agreement or the Offering Document,
irrespective of whether the Initial Purchaser has advised or is advising the
Issuer, TILC, TRIP Leasing or TRIP Holdings on other matters;
          (b) the purchase and sale of the Offered Notes pursuant to this
Agreement, including the determination of the offering price of the Offered
Notes and any related discount and commissions, is an arm’s-length commercial
transaction among the Initial Purchaser, the Issuer and TILC and the Issuer and
TILC are capable of evaluating and understanding, and do understand and hereby
accept, the terms, risks and conditions of the transactions contemplated by this
Agreement;
          (c) the Issuer, TILC, TRIP Leasing and TRIP Holdings have been advised
that the Initial Purchaser and its affiliates are engaged in a broad range of
transactions which may involve interests that differ from those of the Issuer,
TILC, TRIP Leasing and TRIP Holdings and that the Initial Purchaser has no
obligation to disclose such interests and transactions to any of the Issuer,
TILC, TRIP Leasing or TRIP Holdings by virtue of any fiduciary, advisory or
agency relationship; and
          (d) each of the Issuer, TILC, TRIP Leasing or TRIP Holdings waives, to
the fullest extent permitted by law, any claims it may have against the Initial
Purchaser for breach of fiduciary duty or alleged breach of fiduciary duty and
agrees that the Initial Purchaser shall not

-24-



--------------------------------------------------------------------------------



 



have any liability (whether direct or indirect) to any of the Issuer, TILC, TRIP
Leasing or TRIP Holdings in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on behalf of or in right of any of the
Issuer, TILC TRIP Leasing or TRIP Holdings, including stockholders, employees or
creditors of the Issuer, TILC, TRIP Leasing or TRIP Holdings.
     15. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the state of New York without regard to principles
of conflicts of laws.
     Each of the Issuer, TILC, TRIP Leasing and TRIP Holdings hereby submits to
the exclusive jurisdiction of the Federal and state courts in the Borough of
Manhattan in The City of New York in any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.
     16. No Petition in Bankruptcy. The Initial Purchaser agrees that, prior to
the date which is one year and one day after the payment in full of all
outstanding Offered Notes, it will not institute against, or join any other
Person in instituting against, the Issuer an action in bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or similar
proceeding under the laws of the United States or any state of the United
States.
     17. Integration. As to the matters set forth in this Agreement, so long as
this Agreement is in full force and effect, the provisions herein shall
supersede any and all prior agreements as to such subject matter, including, but
not limited to, the Engagement Letter.

-25-



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with the Initial Purchaser’s
understanding of our agreement, kindly sign and return to us one of the
counterparts hereof, whereupon it will become a binding agreement between the
Issuer, TILC and TRIP Holdings and the Initial Purchaser in accordance with its
terms.

           

very truly yours,

TRIP RAIL MASTER FUNDING LLC
      By:   TRIP RAIL HOLDINGS LLC, its         Manager, by TRINITY INDUSTRIES  
      LEASING COMPANY, its Manager            By:   /s/ C. Lance Davis        
Name:   C. Lance Davis        Title:   Vice President        TRINITY INDUSTRIES
LEASING
COMPANY
      By:   /s/ C. Lance Davis         Name:   C. Lance Davis        Title:  
Vice President        TRIP RAIL HOLDINGS LLC
      By:   TRINITY INDUSTRIES LEASING
COMPANY, its Manager               By:   /s/ C. Lance Davis         Name:   C.
Lance Davis        Title:   Vice President        TRIP RAIL LEASING LLC
      By:   TRIP RAIL HOLDINGS LLC, its
Manager, by TRINITY INDUSTRIES         LEASING COMPANY, its Manager             
By:   /s/ C. Lance Davis         Name:   C. Lance Davis        Title:   Vice
President   

S-1



--------------------------------------------------------------------------------



 



         

The foregoing Purchase Agreement is hereby confirmed and accepted as of the date
first above written.

            CREDIT SUISSE SECURITIES (USA) LLC
      By:   /s/ Scott Corman         Name:   Scott Corman        Title:  
Managing Director   

S-2



--------------------------------------------------------------------------------



 



         

SCHEDULE A

              Principal Amount of   Purchaser   Offered Notes  
Credit Suisse Securities (USA) LLC
  $ 857,048,094    
Total
  $ 857,048,094  
 
     

 



--------------------------------------------------------------------------------



 



SCHEDULE B
None.

 